— Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to vacate order appointing plaintiffs receivers *792granted, with ten dollars costs. Defendant should be authorized to continue the partnership business during the pendency of this action upon giving the undertaking required by section 75 of the Partnership Law.* We think the plaintiffs entirely failed to make out a proper case for their appointment as receivers. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur. Order to be settled on notice.

 Partnership Law of 1919, § 75, as added by Laws of 1920, chap. 394; formerly Code Civ. Proc. § 1947.— [Rep.